Title: Thomas Jefferson to William Clark, 10 September 1809
From: Jefferson, Thomas
To: Clark, William


          Dear General  Monticello Sep. 10. 09.
          Your favor of June 2. came duly to hand in July, and brought me a repetition of the proofs of your kindness to me.   mr Fitzhugh delivered the fl skin of the sheep of the Rocky mountain to the President, from whom I expect to recieve it in a few days at his own house.  for this as well as the blanket of Indian manufacture of the same material which you are so kind as to offer me accept my friendly thanks.  your donations & Governor Lewis’s have given to my collection of Indian curiosities an importance much beyond what I had ever counted on.  the three boxes of bones which you had been so kind as to send to N.O. for me, as mentioned in your letter of June 2. arrived there safely & were carefully shipped by the collector, & the bill of lading sent to me.  but the vessel put into the Havanna, under embargo distress, was there condemned as un-seaworthy, and her enrollment surrendered at St Mary’s.  what was done with my 3. boxes I have not learned, but have written to mr Brown the Collector to have enquiry made after them.  the bones of this animal are now in such a state of evanescence as to render it important to save what we can of them. of those you had formerly sent me I reserved a very few for myself, got Doctr Wistar to select from the rest every peice which could be interesting to the Philosophical society, & sent the residue to the National institute of France. these have enabled them to decide that the animal was neither a Mammoth nor an elephant, but of a distinct kind, to which they have given the name of Mastodont, from the protuberances of it’s teeth. these from their form & the immense mass of their jaws, satisfy me this animal must have been arboriverous. nature seems not to have provided other food sufficient for them him; & the limb of a tree would be no more to him than a bough of Cotton tree to a horse.You mention in your letter that you are proceeding with  your family to Fort Massac. this informs me that you have a family, & I sincerely congratulate you on it. while some may think it will render you less active in the service of the world, those who take a sincere interest in your personal happiness, and who know that by a law of our nature we cannot be happy without the endearing connections of a family, will rejoice for your sake as I do. the world has, of right, no further claims on yourself & Govr Lewis, but such as you may voluntarily render according to your convenience or as they may make it your interest. I wrote lately to the Governor, but be so good as to repeat my affectionate attachments to him & to be assured of the same to yourself with every sentiment of esteem & respect.
          
            Th:
            Jefferson
        